Citation Nr: 0320258	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  94-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for status post right partial medial meniscectomy with 
degenerative joint disease of both knees before July 15, 
1997.

2.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30 based on a period of 
convalescence from July 15, 1997, to September 1, 1997.

3.  Entitlement to an initial rating in excess of 20 percent 
for status post right partial medial meniscectomy with 
degenerative joint disease of both knees on an after 
September 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1989 rating decision issued by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted 
service connection and assigned a 20 percent disability 
rating for status post right partial medial meniscectomy with 
degenerative joint disease of both knees, effective the date 
of his claim.  The evidence of record reflects that he 
received a temporary total disability rating for 
convalescence on and after July 15, 1997, to September 1, 
1997.  On September 1, 1997, the veteran's disability rating 
continued at 20 percent.

Additionally, service connection for a psychiatric condition 
was denied via the May 1989 rating decision.  The veteran 
voiced disagreement and perfected his appeal of this issue.  
In June 2002, service connection for a psychiatric condition 
was granted.  As entitlement to the entire benefit sought on 
appeal was granted, no matter remains in controversy for 
appellate review.  As such, the matter of service connection 
for a psychiatric condition is no longer before the Board.

The veteran was afforded a hearing at the RO in January 1990.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  Before July 15, 1997, the veteran's right knee disability 
was manifested by X-ray findings of degenerative arthritis, 
extension limited by 15 degrees, pain, crepitation, and 
internal derangement.  He used a cane.

3.  Before July 15, 1997, the veteran's left knee disability 
was manifested by X-ray findings of degenerative arthritis, 
normal range of motion, crepitation, and tenderness to 
palpitation.

4.  On March 20, 1997, to July 15, 1997, the veteran's right 
knee condition was manifested by mild mediolateral 
instability.

5.  The veteran underwent right knee surgery and was 
hospitalized from July 15, 1997, to July 17, 1997, followed 
by a two to three week convalescence period.  The medical 
evidence of record reflects that the veteran was ordered to 
continue his convalescence due to his right knee surgery 
until October 16, 1997.

5.  On and after November 1, 1997, the veteran's right knee 
disability was manifested by X-ray findings of degenerative 
arthritis, extension limited by 5 degrees, pain, minimal 
effusion, crepitation, and patellar grinding.  He complained 
of occasional giving away with locking.  His right knee 
disability did not result in abnormal movement or guarding of 
movement

6.  On and after November 1, 1997, the veteran's left knee 
disability was manifested by X-ray findings of degenerative 
arthritis, normal range of motion, crepitation, and patellar 
grinding.


CONCLUSIONS OF LAW

1.  Before July 15, 1997, the criteria for a 20 percent 
disability rating, but no more, for status post partial 
medial meniscectomy with degenerative joint disease, right 
knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.26, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2002).

2.  Before July 15, 1997, the criteria for a 10 percent 
disability rating, but no more, for degenerative joint 
disease, left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.26, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2002).

3.  From March 20, 1997, to July 15, 1997, the criteria for a 
10 percent disability rating, but no more, for right knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.71a, Diagnostic 
Code 5257 (2002).

4.  A temporary total disability rating due to convalescence 
from July 15, 1997, to November 1, 1997, is appropriate.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.30 (2002).

5.  On and after November 1, 1997, the criteria for a 10 
percent disability rating, but no more, for status post 
partial medial meniscectomy with degenerative joint disease, 
right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.26, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5261 (2002).

6.  On and after November 1, 1997, the criteria for a 10 
percent disability rating, but no more, for degenerative 
joint disease, left knee, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his 20 percent disability rating 
does not properly evaluate his service-connected bilateral 
knee condition, and therefore, he asserts that he is entitled 
to a higher disability rating.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in May 2001 and April 2002.  
He was further notified that ultimate responsibility for the 
submission of evidence remained with him.  He was notified of 
the laws and regulations regarding his increased rating claim 
in the June 2002 Supplemental Statement of the Case (SSOC).  
The Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in February 
1989, March 1997, and April 2001.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting reports have been 
obtained.  His VA treatment records and Social Security 
Administration (SSA) records have been obtained.  Identified 
private medical records have been associated with his claims 
folder.  The veteran has not identified any additional 
evidence not of record and specifically indicated in April 
2002 correspondence that he did not have any additional 
medical evidence.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

Increased Rating

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  VA regulations require that a 
disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.41 (2002).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

With respect to the musculoskeletal system, the Court has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2002).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2002).  It is the 
intention of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59 (2002).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Factual Background

A February 1989 VA examination report reflects that the 
veteran complained of pain and swelling of his right knee and 
indicated that his knee caused problems when he was driving.

An April 1989 consultation record contains a provisional 
diagnosis of traumatic arthritis of the right knee and 
complaints of pain and swelling of the right knee.  The 
record also reflects that the veteran had previously 
undergone a partial medial meniscectomy.  The record 
indicates the veteran used a cane.

A February 1989 radiologic consultation report reflects 
minimal degenerative joint disease, bilaterally, with slight 
narrowing of the medial compartment.

A June 1989 progress note contains an assessment of right 
knee internal derangement and indicates that the veteran had 
active range of motion from 15 degrees to 120 degrees with 
pain and zero to 120 degrees of passive motion with pain.  
The note also reflects that he had mild patellar 
chondromalacia, crepitus, tenderness along joint lines but no 
instability.

An August 1989 abbreviated medical record contains a 
diagnosis of right knee derangement.  The record reflects 
that physical examination revealed no varus or valgus 
instability but tenderness along the joint line.  The record 
indicated that the veteran's had zero to 90 degrees of 
motion.

An August 1989 progress note reflects complaints of 
persistent pain in the right knee, locking, and swelling.  
The note reflects that the veteran was scheduled for 
arthroscopy.  A right knee arthrography, dated in August 
1989, contains an impression of "negative arthrography". 

The January 1990 hearing transcript reflects that the veteran 
testified, in pertinent part, that he has used a cane since 
his in-service right knee surgery.  He testified that while 
he was no longer working, he had worked at a textile plant 
but that due to his nervous condition and swelling of his 
knee, he missed at least one day of work per week.  The 
transcript reflects that he indicated that he was in receipt 
of SSA benefits due to his mental condition.  The transcript 
reflects that the veteran's spouse described the veteran's 
initial in-service knee symptoms.  She also testified that 
the veteran no longer played sports, he drove a vehicle, and 
walked with a cane.  The remainder of the hearing transcript 
deals with facts for issues not currently before the Board.

A March 1997 VA radiology diagnostic report reflects the 
veteran's clinical history of arthritis and contains an 
impression of minimal osteoarthritic changes.  The report 
also reflects that there were small spur formations arising 
in the posterior aspects of the patellas and in the medial 
tibial patellas bilaterally.  The report indicates that the 
rest was unremarkable.

A March 1997 VA examination report reflects that the veteran 
complained of pain in both medial sides of the knees, 
associated with noise sounds upon moving the knee.  He denied 
locking of the left knee but indicated that the right did 
lock.  He referred to right knee swelling and occasional left 
knee swelling.  The report also reflects that the veteran 
indicated that walking a lot worsened his pain.  The report 
reflects that liquid had been removed from the veteran's 
right knee two times in the preceding year and reflects that 
a March 1995 X-ray of his knees contained findings of 
bilateral joint effusion around patellae and mild 
degenerative osteoarthritis of both knee joints.  The report 
reflects that physical examination of the veteran reveled a 2 
centimeter swelling of the right knee, no deformity of both 
knees, well-healed arthroscopic scars on the right knee.  The 
report also reflects that there was no anterior or posterior 
instability of either knee with degenerative anterior drawer 
test and posterior drawer test.  He had mild mediolateral 
instability of the right knee upon stress valgus and varus.  
There was severe crepitation of both knee joints but no 
subluxation of either patellae.  He had a positive patellar 
grinding test on both knee with tenderness to palpation of 
the patellar tendons and infrapatellar bursa of both knees.  
The report reflects that the veteran had full and complete 
range of motion of both knees with pain-free movement of the 
left knee but exquisite, or intense, pain objectively on all 
movement of the right knee.  The report reflects that there 
was no muscle atrophy of either quadricep muscle and the 
veteran had normal muscle strength.  The report contains a 
diagnosis of status post right knee arthroscopy with partial 
medical meniscectomy and minimal degenerative joint disease 
of the knee, as per X-ray findings.

The veteran's SSA records reflect his treatment for an 
affective disorder.

A VA abbreviated medical record reflects that the veteran had 
right knee surgery and was hospitalized from July 15, 1997, 
to July 17, 1997.  The record reflects that the veteran was 
to convalesce for 2 to 3 weeks and indicates that he had a 
follow-up appointment.  A September 1997 letter from a VA 
physician certifies that the veteran had been ordered to stay 
home for a 4 to 6 week convalescent period, from September 4, 
1997, to October 16, 1997, due to an arthroscopy performed on 
his right knee.

The veteran's VA treatment records are of record and were 
reviewed.  The records reflect that the veteran was treated 
for bilateral osteoarthritis of the knees.  The records refer 
to the veteran's complaints of right knee instability and 
pain.  A September 2000 consultation request contains a 
provisional diagnosis of severe degenerative changes of the 
right knee.

An April 2001 VA examination report reflects that the veteran 
had undergone physical therapy after his 1997 arthroscopic 
surgery on the right knee.  The report reflects that December 
2000 X-rays findings revealed minimal degenerative joint 
disease of the right patella.  The report further reflects 
that a June 1999 magnetic resonance imaging revealed medial 
femorotibial joint degenerative changes with associated 
chondromalacia in addition to a small medial tibial plateau 
subchondrial foci of nonspecific signal intensity that could 
represent a bony edema and an abnormal medial meniscus 
posterior horn.  The examination report reflects medial 
patellofemoral joint with severe degenerative changes and 
minimal knee effusion.  The report reflects that the veteran 
complained of severe pain around the right knee joint with 
occasional giving away with locking.  He also described a 
loss of strength and severe pain in the ligament with a 
history of falls, with giving away both posteriorly and 
anteriorly.  He indicated that his severe bouts of right knee 
pain occurred on a daily basis.  The report further reflects 
no episodes of dislocation or recurrent subluxation but the 
veteran did refer to instability.  The veteran's range of 
motion of the left knee was zero degrees of extension to 140 
degrees of flexion.  The report reflects that his right knee 
extension was limited by 30 degrees and he had 70 degrees of 
flexion.  The examiner noted that when the veteran was 
observed sitting (in order to check for crepitation), the 
veteran's right knee extension was only limited by 5 degrees 
and his flexion was to 130 degrees, with a pain-free 
expression.  The examiner indicated in the report that there 
was mild painful motion in the range of motion on the day of 
examination.  The report reflects that there was no edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement or guarding of movement of the knee joints.  The 
report reflects that he had non-disabling tenderness to 
palpation of the well-healed arthroscopic scar of the right 
knee.  He had severe crepitation of the knee joints, more on 
to the right, with a positive patellar-grinding test 
bilaterally.  The report further reflects that there was no 
ankylosis or leg discrepancy.  The report contains a 
diagnosis of status post right partial medial meniscectomy 
with degenerative joint disease of both knees.



Appropriate Rating Prior to July 15, 1997

Upon the grant of service connection, the veteran was 
assigned a disability rating for his bilateral knee condition 
based on X-ray findings of arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
in the veteran's claim.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent can 
be applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5003, entitlement to 20 percent rating 
is granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  In the instant 
case, the evidence of record contains evidence of involvement 
of two major joints (each knee) and, as such, a 20 percent 
disability rating was assigned.  As a 20 percent disability 
rating is the highest rating available under Diagnostic Code 
5003, the Board will consider alternative diagnostic codes 
available for evaluating knee conditions.  But see 38 C.F.R. 
§ 4.14 (2002).
 
Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In the instant 
case, while his VA treatment records reflect that the veteran 
complained of right knee instability, the February 1989 VA 
examination report, a June 1989 progress note, and an August 
1989 abbreviated medical record all reflect that the veteran 
did not have instability of the knee, either the right or the 
left.  The March 1997 examination report reflects that the 
veteran did not have anterior or posterior instability, only 
mild mediolateral instability.  Accordingly, the Board finds 
that the evidence of record does not implicate the use of 
Diagnostic Code 5257 before March 20, 1997.  On and after 
March 20, 1997, the veteran qualifies for a 10 percent 
disability rating, but no more, under Diagnostic Code 5257 
for his right knee only.  See 38 C.F.R. § 3.400 (2002); see 
also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  VAOPGCPREC 9-98.  Additionally, the 
General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under 5003 and 
vice versa.  

As previously indicated, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved in the veteran's claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  Limitation of flexion 
of the leg is rated as follows: flexion limited to 60 degrees 
is zero percent disabling (noncompensable); flexion limited 
to 45 degrees is 10 percent disabling; flexion limited to 30 
degrees is 20 percent disabling; and flexion limited to 15 
degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  The June 1989 progress note 
reflects active right knee flexion to 120 degrees with pain 
and passive flexion to 120 degrees with pain.  The August 
1989 abbreviated medical record reflects 90 degrees of right 
knee flexion.  The March 1997 VA examination report reflects 
full range of motion of the right knee with pain.  Even 
considering the veteran's right knee flexion as limited by 
pain, the veteran does not meet the criteria for a 
noncompensable rating for limitation of right knee flexion.  
38 C.F.R. § 4.7 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The only reference to left knee flexion is reflected 
in the March 1997 examination report.  The report reflects 
that the veteran had full and complete range of motion of 
both knees and indicated that the movement of the left knee 
was pain-free.  Accordingly, the Board finds that the veteran 
does not meet the criteria for a non-compensable disability 
rating based on limitation of flexion of the left knee.  Id.

Limitation of extension of the leg is rated as follows: 
extension limited to 5 degrees is zero percent; extension 
limited to 10 degrees is rated as 10 percent disabling 
(noncompensable); extension limited to 15 degrees is rated as 
20 percent disabling; and extension limited to 20 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  In this case, the June 1989 progress note 
reflects that the veteran had passive extension of the right 
knee, with pain, to zero degrees and active extension to 15 
degrees.  An August 1989 abbreviated medical record reflects 
that the veteran had normal extension, or to zero degrees.  
The March 1997 VA examination reflects full range of motion 
of the right knee with pain.  The evidence of record also 
reflects that the veteran used a cane for ambulation.  In 
short, the evidence of record reflects that the veteran had 
painful extension of his right knee.  With pain, the veteran 
had normal extension.  The point at which pain began, or 
passive motion, was to 15 degrees.  As such, the veteran's 
disability picture, with functional limitation, more closely 
approximates the disability rating for a 20 percent 
disability rating, but no more, before July 15, 1997.  See 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 
5261 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for the veteran's left knee, the only reference to his 
left knee range of motion is reflected in the March 1997 
examination report.  The report reflects that the veteran had 
full and complete range of motion of both knees and indicated 
that the movement of the left knee was pain-free.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a non-compensable disability rating based on 
limitation of extension of the left knee.  See 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5261 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

It should be noted that the veteran's original 20 percent 
disability rating based on X-ray findings of arthritis of two 
major joints under Diagnostic Code 5003 is not warranted as 
the evidence of record reflects that he is entitled to a 
compensable rating based on his limitation of motion of an 
involved joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Disabilities from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent and 
the evaluation of the same manifestation under different 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2002).  As Diagnostic Code 5003 is to be combined, 
not added, to limitation of motion, and pyramiding of the 
same manifestation under different diagnosis is to be 
avoided, the veteran is not entitled to a separate 20 percent 
disability rating.  Instead, his right and left knee 
conditions should be separately evaluated.

As indicated above, the veteran is entitled to a 20 percent 
disability rating, but no more, based on limitation of 
extension of his right knee.  He does not meet the criteria 
for a compensable rating based on limitation of motion of his 
left knee.  If the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is appropriate for 
each such major joint or group of minor joints affect by 
limitation of motion.   See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2002).  The evidence of record contains 
X-ray findings of mild degenerative arthritis and joint 
effusion of the left knee.  The March 1997 VA examination 
report reflects that he had a positive patellar grinding test 
on the left knee with tenderness to palpitation of the 
patellar tendons and infrapatellar bursa.  As the veteran is 
not entitled to a compensable disability rating based on 
limitation of motion of his left but the evidence of record 
contains X-ray findings of arthritis and evidence of patellar 
grinding with tenderness to palpitation, the veteran is 
entitled to a 10 percent disability rating, but no more, for 
his left knee condition before July 15, 1997.  See 38 C.F.R. 
§§ 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2002).

It should be noted that dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2002); see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2002) (A 10 percent disability 
rating is warranted for removal of the semilunar cartilage, 
symptomatic).  The evidence of record reflects that the 
veteran had internal derangement of the right knee.  But as 
the veteran is entitled to a 20 percent disability for his 
right knee condition based on limitation of motion, a higher 
disability rating is not available under an alternative 
diagnostic code used to evaluate the semilunar cartilage.  
See also 38 C.F.R. § 4.14 (2002).

Temporary Total Disability Rating

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 month period may 
be made, upon request.  38 C.F.R. § 4.30 (2002).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeal) (Court) has 
determined that the inability to return to any employment 
would, in fact, show a need for continuing convalescence 
under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 
296-297 (1995).

In the instant case, a VA abbreviated medical record reflects 
that the veteran had right knee surgery and was hospitalized 
from July 15, 1997, to July 17, 1997.  The record reflects 
that the veteran was to convalesce for 2 to 3 weeks and was 
scheduled for a follow-up appointment.  A September 1997 
letter from a VA physician certifies that the veteran had 
been ordered to stay home for a 4 to 6 week convalescent 
period, from September 4, 1997, to October 16, 1997, due to 
an arthroscopy performed on his right knee.  As the evidence 
of record reflects that the veteran was hospitalized from 
July 15, 1997, to July 17, 1997, due to a surgery on his 
service-connected right knee and was ordered to convalesce 
until October 16, 1997, a temporary total disability rating 
is appropriate from July 15, 1997, to November 1, 1997.  See 
38 C.F.R. § 4.30 (2002).

Appropriate Rating on and after November 1, 1997

Following a temporary total disability rating, the 
appropriate schedular evaluation will be assigned not subject 
to 38 C.F.R. § 3.105(e) (2002).  In the instant case, the 
evidence of record reflects that after his temporary total 
disability rating, the veteran was again assigned a 20 
percent schedular rating under Diagnostic Code 5003.  As 
previously indicated, a 20 percent disability rating is the 
highest disability rating available under Diagnostic Code 
5003 and, as such, alternative diagnostic codes will be 
considered.

On and after November 1, 1997, the evidence of record does 
not reflect that the veteran had instability of the right or 
left knee.  While the veteran complained of instability and 
occasional giving away of the right knee, the April 2001 VA 
examination report reflects that physical examination of the 
veteran revealed no instability.  The report also reflects 
that he had no effusion, weakness, abnormal movement or 
guarding of movement of his knee joints.  As such, the Board 
finds that the veteran is not entitled to a disability rating 
based on instability of the right or left knee at any point 
on or after November 1, 1997.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2002); see also Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The April 2001 VA examination report reflects that upon 
examination, the veteran had right knee flexion to 70 
degrees.  The examiner also noted that the veteran was 
observed sitting (in order to check for crepitation) and had 
130 degrees of flexion with a pain-free expression.  As 
previously indicated, limitation of flexion of the leg is 
rated as follows: flexion limited to 60 degrees is zero 
percent disabling (noncompensable); flexion limited to 45 
degrees is 10 percent disabling; flexion limited to 30 
degrees is 20 percent disabling; and flexion limited to 15 
degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  As the veteran was observed to 
have 130 degrees of flexion with a pain-free expression, the 
Board finds that he does not meet the criteria for a 
compensable disability rating based on limitation of flexion 
at any point on or after November 1, 1997.  See 38 C.F.R. 
§§ 4.7, 4.40; see also, e.g., Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The April 2001 VA examination report 
also reflects that the veteran had to 140 degrees of left 
knee flexion.  As such, the Board finds that he is not 
entitled to a disability rating based on limitation of 
flexion of the left knee at any point on or after November 1, 
1997.  38 C.F.R. §§ 4.7, 4.40 (2002), 4.71a, Diagnostic Code 
5260 (2002).

The April 2001 VA examination report reflects that the 
veteran had right knee extension limited by 30 degrees.  The 
examiner noted that the veteran was observed sitting (in 
order to check for crepitation), to only have right knee 
extension limited by 5 degrees.  Limitation of extension of 
the leg is rated as follows: extension limited to 5 degrees 
is zero percent disabling (noncompensable); extension limited 
to 10 degrees is rated as 10 percent disabling; extension 
limited to 15 degrees is rated as 20 percent disabling; and 
extension limited to 20 degrees is rated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
As the veteran was observed with right knee extension limited 
by 5 degrees with a pain-free expression, the Board finds 
that he meets the criteria for a noncompensable disability 
rating (zero percent disabling) based on limitation of 
extension on and after November 1, 1997.  See 38 C.F.R. 
§§ 4.7, 4.40 (2002); see also, e.g., Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The April 2001 VA examination report 
reflects that he had normal extension of the left knee.  
Accordingly, the Board finds that the veteran is not entitled 
to a disability rating based on limitation of extension of 
the left knee at any point on or after November 1, 1997.  
38 C.F.R. §§ 4.7, 4.40 (2002), 4.71a, Diagnostic Code 5260 
(2002).

However, an evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
instant case, the evidence of record reflects that the 
veteran complained of bouts of severe right knee pain on a 
daily basis.  In contrast, the April 2001 VA examination 
report reflects that the veteran was observed to have mild 
painful motion and was observed to have a pain-free 
expression during movement while being tested for 
crepitation.  The report also reflects that physical 
examination of the veteran revealed no edema, minimal to no 
effusion, no weakness, no redness, no heat, no abnormal 
movement and no guarding of movement of the knee joints.  
Accordingly, the Board finds that the veteran's subjective 
complaints, when contrasted with the objective findings, do 
not rise to the level of increased functional impairment.  As 
such, he is not entitled to a compensable disability rating 
based on limitation of motion of the right knee on or after 
November 1, 1997, based on increased functional limitation.  
Additionally, the Board also finds that he is still not 
entitled to a disability rating based on limitation of motion 
of the left knee on or after November 1, 1997.
 
On and after November 1, 1997, the evidence of record 
contains X-ray findings of degenerative arthritis of the 
knees.  If the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is appropriate for 
each such major joint or group of minor joints affect by 
limitation of motion.   See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003 (2002).   As indicated above, on and 
after November 1, 1997, the veteran meets the schedular 
criteria for a noncompensable disability rating for 
limitation of extension of the right knee and a disability 
rating based on limitation of the left knee is not warranted.  
In addition, the April 2001 VA examination report reflects 
that the veteran had severe crepitation of the knee joints, 
more on the right than left, with a positive patellar-
grinding test bilaterally.  As the veteran is not entitled to 
a compensable disability rating based on limitation of motion 
of his right knee but the evidence of record contains X-ray 
findings of arthritis and evidence of crepitation and 
patellar grinding, the veteran is entitled to a 10 percent 
disability rating, but no more, for his right knee condition 
on and after November 1, 1997.  See 38 C.F.R. §§ 4.7, 4.59, 
4.71a, Diagnostic Code 5003 (2002).  Additionally, the 
veteran is entitled to a 10 percent disability rating on and 
after November 1, 1997, for his left knee due to X-ray 
findings of arthritis and evidence of crepitation and 
patellar grinding.  Id.

Again, it should be noted that dislocated semilunar cartilage 
with frequent episodes of "locking", pain, and effusion 
into the joint warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002) (A 10 percent 
disability rating is warranted for removal of the semilunar 
cartilage, symptomatic).  The April 2001 VA examination 
report reflects that the veteran stated that he had 
occasional giving away of the right knee with locking.  The 
report also reflects that he had  minimal knee effusion.  
While he described a loss of strength, physical examination 
did not reveal weakness and he did not have abnormal movement 
or guarding of movement.  There was no leg discrepancy.  In 
short, the evidence of record does not reflect frequent 
episodes of "locking", pain, and effusion such that a 20 
percent disability rating is warranted for the veteran's 
right knee on or after November 1, 1997.  See 38 C.F.R. 
§§ 4.7, 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  As 
the veteran is entitled to a 10 percent disability rating 
under an alternative diagnostic code, a higher disability 
rating will not result by using the diagnostic codes used to 
evaluate the semilunar cartilage.  See also 38 C.F.R. § 4.14 
(2002).

Conclusion

In short, before July 15, 1997, the veteran is entitled to a 
separate 20 percent disability rating for his service-
connected right knee condition due to limitation of 
extension.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 
(2002).  The preponderance of the evidence is against a 
disability rating in excess of 20 percent for his right knee 
condition before July 15, 1997.  Before July 15, 1997, the 
veteran is entitled to a separate 10 percent disability 
rating for his service-connected left knee condition. See 
38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5003 (2002).  
The preponderance of the evidence is against a disability 
rating in excess of 10 percent for his left knee condition 
before July 15, 1997.  On March 20, 1997, to July 15, 1997, 
the veteran is entitled to a separate 10 percent disability 
rating for right knee instability.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2002).  The preponderance of the 
evidence is against a disability rating in excess of 10 
percent for his right knee instability at any point between 
March 20, 1997, to July 15, 1997.  

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 based on a period of convalescence from July 
15, 1997, to November 1, 1997, is appropriate.

On and after November 1, 1997, the veteran's bilateral knee 
condition should be separately evaluated and the appropriate 
bilateral factor added.  He is entitled to a separate 10 
percent disability rating for each knee on and after November 
1, 1997.  See 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 
5003 and 5261 (2002).  The preponderance of the evidence is 
against a disability rating in excess of 10 percent for 
either knee on or after November 1, 1997.

To the extent that the preponderance of the evidence is 
against disability ratings in excess of those assigned, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disabilities causes him discomfort and may 
limit his efficiency in certain tasks.  In fact, the evidence 
reflects that the veteran complained that his disabilities 
interfered with ability to drive a car.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2002).


ORDER

A separate 20 percent disability rating, but no more, for 
status post partial medial meniscectomy with degenerative 
joint disease, right knee, is granted before July 15, 1997.

A separate 10 percent disability rating, but no more, for 
degenerative joint disease, left knee, is granted before July 
15, 1997.

A separate 10 percent disability rating, but no more, for 
right knee instability is granted from March 20, 1997, to 
July 15, 1997.
 
A temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 based on a period of convalescence from July 
15, 1997, to November 1, 1997, is granted.

After November 1, 1997, a separate 10 percent disability 
rating, but no more, for status post partial medial 
meniscectomy with degenerative joint disease, right knee, is 
granted.

After November 1, 1997, a separate 10 percent disability 
rating, but no more, for degenerative joint disease, left 
knee, is granted.

These orders are subject to the laws and regulation governing 
the disbursement of VA monetary benefits.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

